 



EX-10.6

(Exhibit 10.6) Separation Agreement and Release for Randolph C. Brown

SEPARATION AGREEMENT AND RELEASE

     This SEPARATION AGREEMENT AND RELEASE (“Separation Agreement”) is between
the NATIONAL BANK OF GENEVA (“Employer”), and RANDOLPH C. BROWN (“Executive”).

     WHEREAS, Executive was employed by Employer pursuant to an Employment
Agreement entered into August 1, 2003 (“Agreement”);

     WHEREAS, Executive shall be separated from his employment with Employer;

     WHEREAS, Executive and Employer wish to clarify and amend their respective
rights and obligations arising from the separation of Executive;

     NOW, THEREFORE, in consideration of the mutual promises, benefits and
covenants herein contained, Employer and Executive hereby agree as follows:

     1. Except as expressly altered or modified by this Separation Agreement,
the provisions of the Agreement shall remain in effect and binding on Executive
and Employer.

     2. Executive shall be separated effective March 11, 2005, pursuant to
Section 4.1.5 of the Agreement. Employer agrees that it shall not oppose any
claim by Executive for New York State unemployment insurance benefits arising
from his separation from Employer. Employer agrees to provide Executive with
copies of its charter and by-laws, any directors’ and officers’ and other
insurance policies affording him coverage, and any documents entitling him to
indemnification by Employer or FII.

     3. Employer shall make twenty-six equal bi-weekly payments of $7,958.54,
less required withholding and deductions, to Executive, which shall satisfy
fully Employer’s obligations to Executive under Section 4.3.8 of the Agreement.

     4. Pursuant to Section 3.4 of the Agreement, Executive may elect to
continue participating in the Financial Institutions, Inc. (“FII”) health plan
until July 31, 2006 or until he obtains a position offering comparable benefits,
whichever occurs first, on the same terms as other senior level employees of the
Employer.

     5. Executive has until June 11, 2005 to exercise his vested option in forty
thousand four hundred and fifty-three (40,453) shares of FII stock pursuant to
the FII Management Stock Incentive Plan.

115



--------------------------------------------------------------------------------



 



     6. Executive may, at his option, purchase the Employer vehicle, which has
been provided for his use, for the book value of Fourteen Thousand Dollars
($14,000.00).

     7. Executive shall have 30 days in which to pay Employer the amount which
Employer has paid in premiums on the policies on Executive’s life in accordance
with Employer’s Split Dollar insurance plan.

     8. (a) The parties agree and acknowledge that the consideration to be
provided to Executive, as set forth above, is being provided to extinguish and
release all of Executive’s claims against Employer and any of its past, present
or future parent companies, subsidiaries, affiliates, including FII, and all
their respective past, present and future employees, officers, directors,
trustees, shareholders, agents, and successors and assigns (collectively,
“Releasees”), and that the consideration to be provided to Executive exceeds
anything of value to which Executive would otherwise be entitled.

          (b) For and in consideration of the promises and other valuable
consideration paid to Executive pursuant to this Separation Agreement,
Executive, for himself and for his heirs, executors, successors and assigns
(collectively, “Releasors”), hereby releases and discharges the Releasees from
any and all claims, demands, causes of action, and liabilities of any kind
whatsoever, whether known or unknown, which the Releasors ever had, now have or
may hereafter have against the Releasees by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter, except
for those rights expressly reserved in this Separation Agreement.

          (c) Without limiting the generality of Section 8(b) above or
characterizing the nature of the Releasors’ claims, this document releases the
Releasees from (i) any and all claims arising out of Executive’s employment with
Employer; (ii) any and all claims (whether based on a federal, state or local
stature, or court decision) including, but not limited to claims under, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
American with Disabilities Act, the Employee Retirement and Income Security Act,
the Sarbanes-Oxley Act of 2002, the New York Human Rights Law, the New York
Labor Law, and/or any other federal, state or local statute or court decision;
(iii) any and all claims for breach of contract; (iv) any and all claims for
lost wages, bonuses, back pay, front pay, employee benefits, including severance
pay, or for damages or injury of any type whatsoever, including, but not limited
to, defamation, injury to reputation, intentional or negligent infliction of
emotional distress, (whether

116



--------------------------------------------------------------------------------



 



arising by virtue of statute or common law, and whether based upon negligent or
willful actions or omissions); and (v) any and all claims for compensatory or
punitive damages, attorneys’ fees, costs and disbursements, which the Releasors
ever had, now have or hereafter can, shall or may have against the Releasees
for, upon or by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including the date of
the execution of this Separation Agreement by Executive, except for those rights
expressly reserved in this Agreement.

     9. (a) Except for Executive’s rights to enforce this Separation Agreement,
Executive covenants, to the maximum extent permitted by law, that he shall not
at any time hereafter commence, maintain, prosecute, participate in, or permit
to be filed by any other person on his behalf, any action, charge, complaint,
suit or proceeding or any kind, before any court, administrative agency, or
other tribunal, against any of the Releasees with respect to any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter up to and including the date of the execution of this Separation
Agreement by Executive.

          (b) Executive further covenants, to the maximum extent permitted by
law, that he shall not at any time hereafter provide information, support or
assistance, directly or indirectly, to any individual or organization, in
connection with any action, charge, complaint, suit or proceeding of any kind
against Employer or any of the Releasees. The foregoing covenant shall not
preclude Executive from testifying in a proceeding before a court or agency
under compulsion of law, provided that Executive complies fully with Section 10
below.

          (c) Executive agrees to give Employer and FII notice of any and all
attempts to compel disclosure of any information he is prohibited from
disclosing by this Section 9. Executive shall provide written notice of an
attempt to compel such disclosure as promptly as possible to Employer and FII,
and at least five (5) days before compliance with any subpoena or order is
requested or required.

          (d) Executive further covenants that he will not make to any person or
entity any statement, whether written or oral, that directly or indirectly
impugns the integrity of, or reflects negatively on any of the Releasees, or
that denigrates, disparages, or results in detriment to any of the Releasees.
The Releasees agree that they will not make to any person or entity any
statement, whether written or oral, that directly or indirectly impugns the
integrity of, or reflects negatively on Executive, or that

117



--------------------------------------------------------------------------------



 



denigrates, disparages, or results in detriment to Executive, except as any
Releasee may be obligated to comply with SEC and other regulatory requirements.

     10. (a) The existence and terms of this Separation Agreement are and shall
be deemed confidential and shall not be disclosed by Executive, or any party
acting on behalf of Executive, to any person or entity, except that Executive
may disclose the terms of this Separation Agreement to his spouse, attorney, and
tax and financial advisors, who will each be advised of the confidentiality of
this Separation Agreement, and as required by law. Executive shall be
responsible for any breach of confidentiality by any person listed above.

          (b) Except pursuant to an order of a government body or court and as
otherwise provided herein, and then only provided that Executive has complied
with subsection (c) below, neither Executive, nor any party or individual acting
on his behalf, shall disclose to or discuss with any person or entity any
information concerning (i) any mattes relating directly or indirectly to his
employment by Employer, (ii) any matter relating directly or indirectly to this
Separation Agreement, (iii) the termination of Executive’s employment with
Employer, or (iv) Confidential Information, as the term is defined in paragraph
5.1 of the Agreement.

     11. Executive shall make himself available at reasonable times and places
to:

          (a) fully cooperate and assist with any examination of the Employer
conducted by the Office of the Comptroller of the Currency (“OCC”) or other
regulatory authorities having jurisdiction over the Employer or FII, including
attendance at meetings and production of notes and records that may be in
Executive’s possession;

          (b) fully cooperate and assist the Employer and FII in any internal
investigations or audits; and

          (c) provide consultative assistance to the Employer or FII. Employer
will reimburse Executive any reasonable out of pocket expenses associated with
requests for assistance under this provision, to include travel, lodging and
meals.

     12. Any breach by Executive of Section 8, 9, 10 or 11 of this Separation
Agreement or of Paragraphs 5, 6, or 7 of the Agreement, shall be considered a
material breach for which Employer shall be entitled to cease immediately the
payments described in Section 3 of this Separation Agreement and

118



--------------------------------------------------------------------------------



 



the benefits described in Paragraph 3.4 of the Agreement, in addition to any
other remedies to which the Employer may be entitled by law or under the
Agreement.

     13. If any provision of this Separation Agreement is held to be illegal,
void or unenforceable, such provisions shall have no effect upon, and shall not
impair the legality or enforceability of, any other provision of this Separation
Agreement.

     14. This Separation Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, representatives,
successors and assigns.

     15. The making of this Separation Agreement is not intended, and shall not
be construed, as any admission that Employer or any of the Releasees has
violated any federal, state, or local law, or has committed any wrong against
Executive or any other person or entity.

     16. Executive acknowledges and warrants that:

          (a) He has had the opportunity to consider, up to twenty-one days, the
terms and provisions of this Separation Agreement;

          (b) He has been advised by Employer in this writing to consult, and
has had adequate opportunity to consult with, an attorney of his choosing prior
to executing this Separation Agreement;

          (c) He has carefully read this Separation Agreement in its entirety,
has had an opportunity to have its provisions explained to him by an attorney of
his choosing, and fully understands the significance of all of its terms and
provisions; and

          (d) He is signing this Agreement voluntarily and of his own free will
and assents to all of the terms and conditions contained herein.

     17. This Separation Agreement shall not become effective until the eighth
day following its execution by Employee (the “Effective Date”). Employee shall
have the right to revoke this Separation Agreement for a period of seven
(7) days following his execution of this Separation Agreement by giving written
notice by personal delivery of such revocation to Employer. If Executive revokes
this Separation Agreement prior to the Effective Date, the promises and
obligations contained herein shall be null and void.

     IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement.

119



--------------------------------------------------------------------------------



 



                  Randolph C. Brown       National Bank of Geneva
 
               

          By:    

               
Date:
          Date:    

               

120